Title: To Benjamin Franklin from Samuel Holland: Bond, 14 June 1753
From: Holland, Samuel
To: Franklin, Benjamin



[June 14, 1753]
Know all Men by these Presents, That I Samuel Holland of the Borough of Lancaster and Province of Pensilvania, Printer am Held and firmly bound unto Benjamin Franklin of the City of Philadelphia, Printer in the Sum of Two Hundred Pounds Lawful Money of America to be paid to the said Benjamin Franklin, his certain Attorney, Executors, Administrators or Assigns, To which Payment well and truly to be made, I do bind my self, my Heirs, Executors and Administrators, firmly by these Presents Sealed with my Seal Dated the Fourteenth Day of June in the Year of our Lord One Thousand Seven Hundred and Fifty three in the 26th Year of the Reign of our Sovereign Lord George the second by the Grace of God, King of Great Britain, &c.
The Condition of this Obligation is such, That if the Above-bounden Samuel Holland, his Heirs, Executors, Administrators, or any of them, shall and do well and truly pay or cause to be paid unto the above-named Benjamin Franklin, his certain Attorney, Executors, Administrators or Assigns, the just and full Sum of One hundred Pounds Lawful Money aforesaid, on the Fourteenth Day of June, which will be in the Year of our Lord One thousand seven hundred and Fifty four, with lawful Interest for the same without any Fraud or further Delay, then the above Obligation to be Void, or else to be and remain in full Force and Virtue.
Samel Holland
Sealed and Delivered in the Presence of us James Parker Cha: Thomson

Lancaster: Printed by S. Holland, at the Post-Office


Endorsed: S. Holland to B Franklin Bond for £100
[On reverse:] Sometime in the Summer 1756 when I was out of the Province, Nathaniel Holland paid my Wife Sixty Pounds in part of the within Bond
B Franklin
Note. S. Holland owes me about £25 more on Note and Account.

